Citation Nr: 1205967	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  05-34 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to November 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2004 rating decision in which the RO denied the Veteran's claim  for service connection for PTSD.  In December 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2005.  In July 2007, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claim on appeal.

In September 2007, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence to the Board, waiving initial RO consideration of the evidence.  The Board has accepted that evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2009). 

In December 2007, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.  After completing some of the requested action, the AMC continued to deny the claim (as reflected in an October 2009 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

In February 2010, the Board, again, remanded the claim on appeal to the RO, via the AMC, for further action.  After completing the requested action, the AMC continued to deny the Veteran's claim (as reflected in an October 2011 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran has been diagnosed with PTSD, which has been medically linked to the Veteran's alleged sexual assault during service.

3.  Pertinent medical comments and opinion, considered along with the Veteran's consistent assertions, and supporting lay statements from her friends and family, tend to support a finding that the Veteran's alleged in-service sexual assault actually occurred, and that there is a medical nexus between her current symptoms and the assault.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claims for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement to establish service connection for PTSD is a medical diagnosis of the disorder.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

The Veteran has been diagnosed with PTSD, as reflected, for example, in the report of an October 2009 VA examination (and August 2010 and August 2011 addendums), performed by a licensed psychologist.  This report reflects a diagnosis of PTSD, rendered in accordance with the diagnostic criteria for the condition set forth in the DSM-IV, based on a detailed clinical interview and mental status examination.  Thus, the remaining questions are whether there exists a link between a claimed in-service stressor and the Veteran's symptoms, and service, and whether there is credible evidence that the in-service stressor occurred.
The Veteran has consistently asserted that she has PTSD due to personal assault.  She contends that she was raped, on July 26, 1967, by a superior officer who worked with her in the pharmacy unit at the base in Quantico, Virginia.  She subsequently became pregnant, and left the service after marrying the perpetrator of the rape (from whom she allegedly suffered years of  abuse).  

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

Also, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  These amendments, however, did not alter claims for PTSD based on in-service personal assault, other than redesignating 38 C.F.R. § 3.304(f)(4) to its current location at 3.304(f)(5).  Compare 38 C.F.R. 3.304(f) (2010) with 75 Fed. Reg. 39843 (July 13, 2010).  




The Veteran's service records include no report of medical evaluation or treatment following the alleged sexual assault.  However, cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304, as well as VA's Adjudication Procedure Manual, M21-1MR, set forth alternative sources of establishing the occurrence of a stressor involving personal assault.  See 38 C.F.R. § 3.304(f)(5); see also M21-1MR, Part III, Subpart iv, Chapter 4, Section 4, Paragraph 30.

During her September 2007 Board hearing and in various written statements, the Veteran testified that she did report the assault to a physician the following day.  Attempts were made to any outstanding service records documenting such report. However, in a June 2010 letter  the Medical Records Office of the Naval Health Clinic in, Quantico, Virginia indicated that no records pertaining to the Veteran were found. A September 2010 response letter from Tripler Army Medical Center also indicates that no records pertaining to the Veteran were found.  

Also. while the Veteran contends that her work performance did not deteriorate, she did state that she reported the incident to her family and friends.  In a May 2004 letter, a high school classmate indicated that she received a letter from the Veteran following the alleged attack that could best be described as "disoriented and devastated" in which the Veteran reported being "attacked" while walking back to her barracks.  She reported that the Veteran, subsequently, became socially withdrawn.   A letter from the Veteran's sister also indicates that the Veteran told her that she became pregnant by the same man that raped her, subsequently married that man, and suffered years of abuse from that man.  The Veteran's sister reported how the Veteran had become socially withdrawn from their family as well.  The Board points out that evidence from sources other than a  veteran's service records, including statements from family members, roommates, fellow service member, or clergy, may corroborate the veteran's account of the stressor incident.  The Board points out that evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these alternative sources of evidence.  Id.

Moreover, 38 C.F.R. § 3.304(f)(5) provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  

In December 2007, the Board remanded the Veteran's claim for a VA examination and medical opinion addressing whether or not the evidence supports the conclusion that the Veteran was sexually assaulted during service, as alleged.

In connection with the resulting October 2009 examination, the examiner reviewed the claims file, including the Veteran's prior statements concerning the alleged sexual assault and mental health treatment records.  During the examination, the Veteran gave a detailed account of the sexual assault that was consistent with her previous statements.  The examiner noted that the Veteran described a litany of assaults, including the assault in service and that the Veteran's account had been consistent through the years.  The examiner noted that the Veteran's psychological testing was consistent with long term abuse and/or sexual assault.  The examiner concluded that it would be mere conjecture to say whether or not the Veteran was raped; however, testing indicated that the Veteran had symptoms of PTSD.  Therefore, the examiner stated that the Veteran's PTSD symptoms had a 50/50 probability of being due to being raped.  The diagnosis was PTSD; the primary stressor related to the PTSD was the sexual assault.

In an August 2010 addendum, the October 2009 examiner reiterated her conclusion from the previous examination.  The examiner also noted that evidence of vaginitis in 1967 (shortly after the rape), documentation of battery in the record, withdrawal from a friend as documented in a letter of record, being pushed down a flight of stairs while pregnant with child were all symptoms that would be directly related to rape.

In an August 2011 addendum, the same examiner noted that the Veteran's functioning did not lower substantially after the alleged incident; rather, it was years of domestic violence that led to the Veteran's lowered functioning.  The examiner stated that she could not determine whether the Veteran had been raped (in the military by her future husband).  However, the examiner found it possible that the Veteran was raped and then developed more prominent PTSD symptoms after years of abuse.  Therefore, the examiner again concluded that it was 50/50 probability that the Veteran's current PTSD symptoms were created by being raped in the military.

The Board acknowledges that the medical opinions documented in the October 2009 VA examination report, as well as the August 2010 and August 2011 addendums, are less than perfect.  The examiner has not been fully responsive to the central question of whether the rape occurred, and  in the most recent addendum, indicated that she could not make that determination.  Nonetheless, the Board finds that pertinent medical comments from the examiner, considered along with lay statements from the Veteran's friends and family, tend to support a finding that the Veteran's alleged in-service sexual assault actually occurred, and that there is a medical nexus between her current symptoms and the assault.  

The Board points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown, 5 Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)), even if the opinion is based on lay assertions.  The fact that an examiner relied on the assertions of the Veteran and/or another layperson does not render the opinion not credible unless the Board finds that the lay statements are not credible.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Such is not the case here.

In this case, the Board has considered the totality of the evidence, and finds that the statements of the Veteran have been consistent throughout the appeal, and her statements are consistent with those provided by current statements of family and friends-even though none of the statements constitute supporting evidence contemporaneous with the alleged in-service assault.   Importantly, the October 2009 examiner reviewed the claims file and found the Veteran's previous statements and the pattern of behavior she displayed subsequent to the alleged attack, consistent with the reported sexual assault.  Hence, the Board also accepts as credible and probative the medical comments that were based, in part, on these credible lay assertions.  

Thus, notwithstanding the VA examiner's ultimate conclusion that it would be mere conjecture to say whether or not the Veteran was raped, other comments made in her reports suggest that it is as likely as not that the Veteran was sexually assaulted during service and there is a medical relationship between the Veteran's in-service sexual assault, and her current PTSD. Significantly, on the question of whether the Veteran currently has PTSD due to the alleged in-service assault, there is no contrary medical evidence or opinion of record.   

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, to particularly include the lay and medical evidence addressed above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met.


ORDER

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


